

115 HR 3276 IH: Responsible Path to Full Obamacare Repeal Act
U.S. House of Representatives
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3276IN THE HOUSE OF REPRESENTATIVESJuly 18, 2017Mr. Biggs (for himself, Mr. Gosar, Mr. Garrett, Mr. Franks of Arizona, Mr. Gaetz, Mr. Jody B. Hice of Georgia, Mr. Massie, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and the Workforce, Natural Resources, the Judiciary, House Administration, Rules, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the Patient Protection and Affordable Care Act and the Health Care and Education
			 Reconciliation Act of 2010.
 1.Short titleThis Act may be cited as the Responsible Path to Full Obamacare Repeal Act. 2. Repeal of the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010 (a)Patient Protection and Affordable Care ActEffective October 1, 2018, the Patient Protection and Affordable Care Act (Public Law 111–148) is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.
 (b)Health Care and Education Reconciliation Act of 2010Effective October 1, 2018, the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152) is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.
			